Citation Nr: 0800316	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-12 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge (VLJ) in November 
2007.  

(The decision below includes an order reopening a previously 
denied claim of service connection for PTSD.  The underlying 
claim of service connection for PTSD is addressed in the 
REMAND portion of the decision below.)


FINDINGS OF FACT

1.  Service connection for PTSD was last denied in a March 
2003 rating decision; the veteran did not initiate a timely 
appeal.  

2.  The evidence received since the March 2003 decision is 
new and raises a reasonable possibility of substantiating the 
underlying claim.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying service connection 
for PTSD is final. 38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.304, 20.302, 20.1103 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally filed a claim of entitlement to 
service connection for PTSD in May 1995.  The claim was 
denied by way of a September 1995 rating decision.  Notice of 
the denial and appellate rights were provided at that time.  
The appellant failed to initiate an appeal.  The veteran 
subsequently filed another claim of entitlement to service 
connection for PTSD in November 2002.  The claim was denied 
by way of a March 2003 rating decision.  Notice of the denial 
and appellate rights were again provided.  The appellant 
failed to initiate an appeal.  The denial consequently became 
final.  See 38 U.S.C.A. § 7105.  As a result, a claim of 
service connection for PTSD may now be considered on the 
merits only if new and material evidence has been received 
since the time of the last final adjudication, in this case, 
March 2003.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2007), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 1995 
rating decision consisted of the veteran's service medical 
records (SMRs), DD Form 214, and a June 1995 VA examination 
report.  

The veteran contended that he had PTSD related to his service 
during the Vietnam conflict.  The veteran's available SMRs 
were negative for complaints or treatment related to PTSD.  
The veteran's DD Form 214 did not reflect any evidence that 
he was engaged in combat and the veteran failed to provide 
details related to an in-service stressor.  The VA 
examination report did not reveal a diagnosis of PTSD.  The 
RO denied the claim because the veteran did not have a 
verified stressor or a diagnosis of PTSD.

The veteran submitted an application to reopen his claim of 
entitlement to service connection for PTSD in November 2002.  
The new evidence received consisted of the veteran's service 
personnel records, an October 2002 statement from W. Reid, 
M.D, and several statements from the veteran.  Although Dr. 
Reid's statement reflected a diagnosis of PTSD, the RO denied 
the claim in March 2003 because the veteran failed to specify 
information regarding his stressors sufficient to verify the 
veteran's claimed in-service stressors.  The RO also noted 
that Dr. Reid did not link the PTSD diagnosis to any specific 
stressor.  

The veteran submitted an application to reopen his claim of 
entitlement to service connection for PTSD in July 2004.  

Evidence received since the March 2003 decision consists of 
VA outpatient treatment reports dated from July 2004 to March 
2007, statements from the veteran, ship abstracts, and the 
veteran's testimony from a video conference hearing in 
November 2007.  Because the evidence received since March 
2003 was not previously of record, and because it addresses 
specifically the issue before the Board, the Board finds that 
the newly received evidence constitutes new and material 
evidence within the meaning of 38 C.F.R. § 3.156.  The 
veteran's claim was previously denied because the veteran 
failed to specify information regarding his stressors 
sufficient to verify his claimed in-service stressors.  

Since the prior March 2003 denial, the veteran has submitted 
several statements and testimony sufficient to research the 
veteran's claimed in-service stressors.  He recalls that he 
was assigned to the USS Madera County (LST-905), which was in 
support of the USS Luzerne County (LST - 902), when it come 
under enemy fire in March 1968.  He also states that the USS 
Madera County came under heavy enemy fire in July and 
August1968.  He notes that an abstract history of the USS 
Madera County shows that the ship received nine (9) battle 
stars for Vietnam service.  This evidence is presumed 
credible for the purpose of determining whether new and 
material evidence has been submitted.  See Justus.  
Consequently, the Board concludes that this new information 
is so significant that it must be considered to fairly decide 
the claim.  This claim is reopened.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating this portion of the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran by reopening the claim of service connection for 
PTSD and a decision at this point poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim of entitlement to service connection for PTSD is 
reopened; to this extent, the appeal is granted.


REMAND

In view of the determination that the veteran's claim of 
service connection for PTSD is reopened, the Board finds that 
additional development is necessary before a decision on the 
merits of the claim can be reached.  

The veteran's personnel records confirm that he served aboard 
the USS Madera County for the time period from October 1967 
to October 1968.  The Board notes that the RO contacted the 
U.S. Army & Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Unit Records 
Research (CURR)) in November 2005 and requested verification 
of two of the veteran's claimed stressors.  The JSRRC 
responded in February 2007 and reported that the USS Madera 
County served in Vietnam during the time period in which the 
veteran served but that the USS Madera County was not 
anchored to support the USS Luzerne County which came under 
enemy mortar and rocket fire in February and March 1968.  The 
JSRRC also reported that there was no evidence that two cobra 
jets were downed in a rice field or that the veteran fired at 
the Viet Cong in May 1968.  

Based on the receipt of a historical abstract of the USS 
Madera County, which shows that the ship received nine (9) 
battle stars for Vietnam service, along with the veteran's 
detailed account of a battle that occurred in March 1968, the 
RO submitted a request to the National Archives in August 
2007 and requested the deck logs for the USS Madera County.  
The RO also submitted information regarding the veteran's 
claimed stressor that helicopters went down in a rice field 
in May or June 1968 and that two other serviceman were 
involved in the incident and that the USS Madera County came 
under heavy fire in July or August 1968.  The National 
Archives responded in August 2007 and reported that the two 
fellow servicemen were not contained in the records of men 
killed in 1968.  The National Archives also indicated was not 
staffed to search deck logs to support the veteran's claimed 
stressors, and that requests for the deck logs of the USS 
Madera County and general historical documentation pertaining 
to that ship should be made through the JSRRC.  The RO 
failed, however, to contact the JSRRC to confirm the 
veteran's claim that the USS Madera County came under heavy 
fire in March 1968 and July and August 1968  or make any 
further effort to obtain the deck logs for the USS Madera 
County.  Such development must be accomplished.  38 C.F.R. 
§ 3.159(b).  

The veteran and his representative provided testimony at a 
video conference hearing in November 2007 in which they 
argued that the deck logs from the USS Madera County would 
establish why the veteran's unit received the Meritorious 
Unit Commendation (the veteran's DD Form 214 establishes that 
the veteran received the Meritorious Unit Commendation) and 
why the USS Madera County received battle stars during the 
Vietnam conflict which would serve to verify the veteran's 
claimed stressors.  The veteran and his representative 
submitted testimony that the veteran served aboard the USS 
Madera during the time period from January to February 1968 
and July to October 1968 and that during those time periods 
the ship was involved in Vietnam counteroffensives.  The 
Board notes that in a stressor statement dated in December 
2002 the veteran reported that he was involved in a Tet 
Offensive in January 1968.  In order to properly asses the 
veteran's claim, all agencies that might assist in the 
investigation of the veteran's claimed stressors should be 
contacted and the deck logs from the USS Madera should be 
obtained.  Any information obtained should be associated with 
the claims file.  

The veteran was scheduled for a VA examination in March 2007 
to assess his claim of service connection for PTSD.  The 
veteran failed to report for the examination.  If any of the 
veteran's claimed stressors are verified he should again be 
scheduled for a VA psychological examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again be 
asked to provide detail regarding 
each stressful experience that he 
believes led to his having PTSD, 
including the dates and locations of 
the USS Madera County's involvement 
in Vietnam counteroffensives.  


2.  Review the file in detail and 
prepare a summary of the veteran's 
claimed stressors, even if the 
veteran does not respond, including 
those discussed in the body of this 
remand.  The summary and all 
associated documents should be sent 
to U.S. Army and Joint Services 
Records Research Center (JSRRC), 
Kingman Building, Room 2C08, 7701 
Telegraph Road Alexandria, VA 22315-
3802.  JSRRC should be requested to 
provide any information that might 
corroborate the veteran's alleged 
in- service stressors.  A specific 
request should be made to obtain the 
deck logs for the USS Madera County 
for March 1968 and, to the extent 
possible, for the time period from 
January to February 1968 and July to 
August 1968 in order to verify the 
claimed involvement of the USS 
Madera County in Vietnam 
counteroffensives during the dates 
referenced.

Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, documentation to that 
effect should be placed in the 
claims file.  

3.  If, and only if, a stressor has 
been verified, schedule the veteran 
for a complete and thorough VA 
examination by a psychiatrist.  The 
claims file should be reviewed by 
the examiner as part of the 
examination.  All indicated studies, 
tests, and evaluations deemed 
necessary should be performed, but 
should specifically include 
psychological testing that includes 
tests to determine whether the 
veteran in fact has PTSD.  A 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  The report of examination 
should include the complete 
rationale for all opinions 
expressed.

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for any scheduled 
examination and to cooperate in the 
development of the case, and that 
the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

4.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination report (if an 
examination is performed) to ensure 
that it is responsive to and in 
complete compliance with the 
directives of this remand, and if it 
is not, take corrective action.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


